

116 HR 4165 IH: Improving Benefits for Underserved Veterans Act
U.S. House of Representatives
2019-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4165IN THE HOUSE OF REPRESENTATIVESAugust 6, 2019Mr. Delgado introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to publish a report regarding veterans who receive
			 benefits under laws administered by the Secretary, disaggregated by sex
			 and minority group member status.
	
 1.Short titleThis Act may be cited as the Improving Benefits for Underserved Veterans Act. 2.Report regarding veterans who receive benefits under laws administered by the Secretary of Veterans Affairs (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall publish a report regarding veterans who receive benefits under laws administered by the Secretary, including the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.
 (b)DataThe data regarding veterans published in the report under subsection (a)— (1)shall be disaggregated by—
 (A)sex; and (B)minority group member status; and
 (2)may not include any personally identifiable information. (c)Minority group member definedIn this section, the term minority group member has the meaning given that term in section 544 of title 38, United States Code.
			